Citation Nr: 0920951	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-35 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.   

3.  Entitlement to service connection for asthma.   

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right leg disability.   

5.  Entitlement to service connection for a right leg 
disability.  

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disability.   

7.  Entitlement to service connection for a bilateral foot 
disability.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to April 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which, in pertinent part, denied entitlement to 
service connection for COPD, and declined to reopen 
previously denied claims for service connection for asthma, a 
right leg condition, and left and right foot conditions.   

The issues have been recharacterized to comport to the 
evidence of record.  

In the rating decision on appeal the RO found that the 
Veteran had not submitted new and material evidence to reopen 
claims of service connection for asthma, a right leg 
disability, and left and right foot disabilities.  
Irrespective of the RO's action, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claims for service connection.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).

The issues of entitlement to service connection for COPD, 
asthma, a right leg disability, and a bilateral foot 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
asthma, a right leg condition, a left foot condition, and a 
right foot condition in May 2006.  The appellant received 
timely notice of the determination, but did not appeal, and 
that decision is now final.

2.  The evidence received since the May 2006 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claims of entitlement to 
service connection for asthma, a right leg disability, and a 
bilateral foot disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the May 
2006 rating decision, and the claim of entitlement to service 
connection for asthma is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (a) (2008).  

2.  New and material evidence has been received since the May 
2006 rating decision, and the claim of entitlement to service 
connection for a right leg disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(a) (2008).

3.  New and material evidence has been received since the May 
2006 rating decision, and the claim of entitlement to service 
connection for a bilateral foot disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(a) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veteran's claims to reopen entitlement to service 
connection for asthma, a right leg disability, and a 
bilateral foot disability have been considered with respect 
to VA's duties to notify and assist.  Given the favorable 
outcome noted above, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384. 393 (1993).
  
Analysis

The RO originally denied entitlement to service connection 
for asthma, a right leg disability, and left and right foot 
disabilities in a May 2006 rating decision on the basis that 
the Veteran did not provide medical evidence showing that he 
has a current chronically disabling asthma, right leg 
condition, or left or right foot condition and there was no 
medical evidence providing a link between the current 
conditions and active duty service.  The Veteran did not file 
a notice of disagreement with that decision.  See 38 C.F.R. § 
20.201.  Therefore, the May 2006 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In its May 2006 rating decision, the RO does not discuss, or 
otherwise indicate that it actually considered, any of the 
medical evidence of record at that time.  Evidence not 
considered at the time of the May 2006 rating decision 
includes VA treatment records dated in January 2001, which 
note that the Veteran was given an assessments of asthma, 
chronic steroid use, and osteoporosis; VA treatment records 
dated in March 2001, which note that he was given an 
assessment of hammertoe deformity; VA treatment records dated 
in January 2003, which note that the Veteran complained of 
right and left foot pain and was given an assessment of 
metatarsalgia; VA treatment records dated in June 2005, which 
note that he was given an assessment of corticosteroid side 
effects; VA treatment records dated in September 2005, which 
note that the Veteran was given an impression of asthma with 
long term steroid use with multiple complications; and VA 
treatment records dated in October 2005, which note that he 
was given an assessment of status post metatarsal fractures, 
March 2005, and steroid osteoporisis.   

Regarding all of these VA treatment records, these 
submissions are new because they are not duplicative of 
evidence that was actually considered and discussed by the RO 
at the time of the May 2006 rating decision.   

The VA treatment records note that the Veteran has current 
asthma and bilateral foot disabilities.  These records also 
note that the Veteran has osteoporosis, which may affect his 
right leg and his bilateral feet.  This evidence clearly 
relates to the unestablished fact of whether the Veteran has 
current asthma, right leg, and bilateral foot disabilities as 
required by 38 C.F.R. § 3.303.  The evidence addresses the 
basis of the RO's May 2006 rating decision, and is not 
cumulative or redundant of existing evidence that was 
actually considered by the RO in its May 2006 decision.  
Thus, it is material evidence.  

Therefore, the VA treatment records are new and material 
evidence and reopening the claims of entitlement to service 
connection for asthma, a right leg disability, and a 
bilateral foot disability is warranted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a).  
ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for asthma, and to 
this extent only the claim is granted.       
                                                          
New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a right leg 
disability, and to this extent only the claim is granted.                                                                 

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bilateral 
foot disability, and to this extent only the claim is 
granted.                                                                 


REMAND

The Veteran seeks service connection for COPD, asthma, a 
right leg disability, and a bilateral foot disability.  He 
claims that he had asthma before service, and that during 
service he had problems with his asthma, but was told to suck 
it up and stop complaining.  After being discharged he 
noticed constant hacking, coughing, and wheezing episodes, 
and was placed on steroids, which have affected his bone 
density.  The Veteran claims that the damage to his bones has 
resulted in his legs and feet being gnarly and malformed.  A 
buddy statement received by the RO in July 2007 notes that 
its author has known the Veteran since 1949, and that even in 
high school the Veteran had problems with asthma.  His 
problems with asthma increased over the years and the time he 
spent in the Army did more harm than help.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159.

VA treatment records dated in June 2005 indicate that the 
Veteran currently has COPD and asthma.  VA treatment records 
dated in March 2001 and January 2003 indicate that the 
Veteran has a bilateral foot disability.  VA treatment 
records dated in January 2001 and October 2005 indicate that 
the Veteran has osteoporosis, which the Board notes may 
affect his right leg and his bilateral feet.  

After making numerous attempts to obtain the Veteran's 
service treatment records (STRs), in March 2007 the RO 
determined that the Veteran's STRs are not available due to a 
fire in 1973.  

The Veteran claims that he had asthma prior to entering 
service in 1955, and that he had trouble with it during and 
immediately after service.  The Board finds this testimony to 
be credible.  The Veteran also is competent to report 
symptoms, such as coughing and wheezing, and a continuity of 
such symptoms since service.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (finding a veteran competent to testify 
to symptomatology capable of lay observation).  

The medical evidence of record shows that the Veteran 
currently has asthma, and there is credible evidence that 
asthma pre-existed service and affected the Veteran during 
service.  However, the Veteran is presumed to have been in 
sound condition when examined, accepted and enrolled for 
service as his medical records are missing.  Further, his 
belief that he had asthma prior to service is insufficient to 
clearly and unmistakably demonstrate that asthma did, in 
fact, exist prior to service.  And there is no evidence that 
asthma, if it did pre-exist service, was not aggravated by 
service.  Thus a medical examination is necessary to decide 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).   

The Veteran claims that his COPD, right leg disability, and 
bilateral foot disability are secondary to his asthma 
disability.  September and October 2005 VA treatment records 
together indicate that the Veteran's long term use of 
steroids to treat his asthma may have resulted in steroid 
osteoporisis.  Because the Veteran's service connection claim 
for asthma is being remanded, and because adjudication of 
that claim may impact the adjudication of the Veteran's 
claims for service connection for COPD, a right leg 
disability, and a bilateral foot disability, the Board finds 
that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Given the 
foregoing, the Veteran's COPD, a right leg disability, and a 
bilateral foot disability claims also must be remanded.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
the Veteran's claimed asthma disability.  

The examiner is to provide the following 
opinions:

Did the Veteran's asthma disability 
clearly and unmistakably preexist his 
period of active service?  If so, was the 
asthma clearly and unmistakably not 
aggravated by service, and, if it was 
aggravated, was such aggravation beyond 
the natural progression of the pre-
existing condition.  

The Veteran's STRs are not available and 
the examiner must accept as fact that the 
Veteran had symptoms of asthma during 
service and that, if the Veteran clearly 
and unmistakably had asthma prior to 
service, that he minimal problems with his 
asthma prior to service.

In the alternative, if it is determined 
that the Veteran did not clearly and 
unmistakable have pre-existing asthma, is 
it at least as likely as not that the 
Veteran's current asthma had its onset 
during, or is otherwise related to, 
service.  Again, the examiner must accept 
as fact that the Veteran had symptoms of 
asthma during service.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.

2.  Then, schedule the Veteran for a VA 
medical examination to determine the 
nature and etiology of the Veteran's 
claimed COPD and right leg and bilateral 
foot disabilities.  As to any COPD, right 
leg disability, or right or left foot 
disability identified, the examiner is 
asked to provide opinions as to whether it 
is at least as likely as not that any of 
the disabilities are directly related to 
service or, if asthma is related to 
service on any basis, were caused or 
aggravated by asthma, including 
medications used by the Veteran to treat 
his asthma.

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A rationale for all 
medical opinions must be provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims should 
then be readjudicated.  If any of the 
claims remain denied, the RO should issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal, and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


